DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           MIHAI ARNAUTA,
                              Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D18-3624

                            [August 22, 2019]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Dina A. Keever and
John S. Kastrenakes, Judges; L.T. Case No. 502010CF007728A.

   Mihai Arnauta, Florida City, pro se.

   Ashley Moody, Attorney General, Tallahassee, and Georgina Orosa-
Jimenez, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., GERBER and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.